DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/12/2021 and 3/30/2022 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: an apparent very minor typographical error in line 1 at “of claim 17 when the wound closure”.  A minor amendment, such as “of claim 17 wherein the wound closure”, will moot this minor objection.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of copending Application No. 16/885,361. Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires a wound closure device and an identical composition wherein the closure device may further comprise closure strips in the form of a mesh.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (although it is further noted that this copending application appears to become patented very soon).
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,361 in view of Jonn et al. (US 2006/0009099).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires an identical composition wherein copending Application No. 16/885,361 fails to expressly disclose a wound closure device further comprising a mesh having windows.  However, Jonn teaches a wound closing device in the form of a mesh (see claim 2; [0013]; [0030]; [0104]) having windows ([0025]-[0026]; [0055]; [0104]; various sized openings and/or voids expressly disclosed) combined with an adhesive composition ([0055]) in order to beneficially provide significant benefits over the conventional bandage in terms of improved wound management, stronger adhesion to the underlying application site, microbial barrier properties, improved patient satisfaction, and the like ([0055]).  This is a provisional nonstatutory double patenting rejection (although it is further noted that this copending application appears to become patented very soon).

Claims 1 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of copending Application No. 16/885,366. Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires a wound closure device and an identical composition wherein the closure device may further comprise closure strips in the form of a mesh.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,366 in view of Jonn et al. (US 2006/0009099).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires an identical composition wherein copending Application No. 16/885,366 fails to expressly disclose a wound closure device further comprising a mesh having windows.  However, Jonn teaches a wound closing device in the form of a mesh (see claim 2; [0013]; [0030]; [0104]) having windows ([0025]-[0026]; [0055]; [0104]; various sized openings and/or voids expressly disclosed) combined with an adhesive composition ([0055]) in order to beneficially provide significant benefits over the conventional bandage in terms of improved wound management, stronger adhesion to the underlying application site, microbial barrier properties, improved patient satisfaction, and the like ([0055]).  This is a provisional nonstatutory double patenting rejection.

Claims 1 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 17/327,940. Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires a wound closure device and an identical composition wherein the closure device may further comprise closure strips in the form of a mesh.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-23 of copending Application No. 17/327,940 in view of Jonn et al. (US 2006/0009099).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires an identical composition wherein copending Application No. 17/327,940 fails to expressly disclose a wound closure device further comprising a mesh having windows.  However, Jonn teaches a wound closing device in the form of a mesh (see claim 2; [0013]; [0030]; [0104]) having windows ([0025]-[0026]; [0055]; [0104]; various sized openings and/or voids expressly disclosed) combined with an adhesive composition ([0055]) in order to beneficially provide significant benefits over the conventional bandage in terms of improved wound management, stronger adhesion to the underlying application site, microbial barrier properties, improved patient satisfaction, and the like ([0055]).  This is a provisional nonstatutory double patenting rejection.

Claims 1 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25 and 30-32 of copending Application No. 17/327,952. Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires a wound closure device and a nearly identical composition wherein the closure device may further comprise closure strips in the form of a mesh.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 copending Application No. 17/327,952 in view of Jonn et al. (US 2006/0009099).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim set requires a nearly identical composition wherein copending Application No. 17/327,952 fails to expressly disclose a wound closure device further comprising a mesh having windows.  However, Jonn teaches a wound closing device in the form of a mesh (see claim 2; [0013]; [0030]; [0104]) having windows ([0025]-[0026]; [0055]; [0104]; various sized openings and/or voids expressly disclosed) combined with an adhesive composition ([0055]) in order to beneficially provide significant benefits over the conventional bandage in terms of improved wound management, stronger adhesion to the underlying application site, microbial barrier properties, improved patient satisfaction, and the like ([0055]).  This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771